Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.
Status of Claims
	Claims 1-2, 4-5, 7, 9-12, 14, and 17-19 were previously pending and subject to the final office action mailed August 6th, 2021. In the Response, submitted November 1st, 2021, claims 1, 5, 7, 9, 14, and 17 were amended, claims 2 and 4 were canceled, and no new matter was added. Therefore, claims 1, 5, 7, 9-12, 14, and 17-19 are currently pending and subject to the following Non-Final office action.
Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on November 1st, 2021, have been fully considered and each argument will be respectfully address in the following non final office action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 7-11 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-20 have been fully considered but are found not persuasive and are moot in  that may be found starting on page 6 of this non final office action. 

	On pages 10-11 of the Response, the Applicant argues that the amended claim elements of the independent claims “recite additional elements that integrate the alleged abstract idea of “mental processes and certain methods of organizing human activity into a practical application”. The Examiner respectfully disagrees that the amended independent claims recite additional elements that integrate the recited judicial exceptions into a practical application. The independent claims recite the additional elements of a delivery transportation platform, client platform, non-transitory computer readable medium storing computer executable instructions, navigation system, electronic communication channel, database, processor, memory for storing executable instructions, autonomous delivery vehicle, feature for transmitting data over a network, and a feature for electronically storing data. The delivery transportation platform, client platform, non-transitory computer readable medium storing computer executable instructions, navigation system, electronic communication channel, database, processor, and memory for storing executable instructions are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).Further, the features for transmitting/receiving data over a network and electronically storing data are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the recitation of an autonomous delivery vehicle and electronic communication channel for dispatching the autonomous delivery vehicle is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05 (h)). The Examiner notes that “[t]he courts have also identified limitations that did not integrate a judicial exception into a practical application […] Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of a judicial exception to a particular technological environment or field of use” (See MPEP 2106.04(d)(I)). 
	The remaining limitations and features recited in claim 1 that are not considered to be additional elements are considered to be directed towards a mental process and certain methods of organizing human activity, as discussed in further detail under the Step 2A Prong One analysis that may be found starting on page 6 herein. The amended independent claims, as currently drafted, do not recite any features or additional elements that reflect an improvement to a technological field or implement the judicial exception using a particular machine and, thus, do not recite any additional elements that are considered to integrate the judicial exception into a practical application (see MPEP 2106.04 (d)(I)). Accordingly, claims 1, 5, 7, 9-12, 14, and 17-19 remain rejected under 35 U.S.C. § 101 for the reasons set forth starting on page 6 herein. 

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 11-14 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-2, 4-5, 7, 9-12, 14, and 17-19 have been fully considered but are moot in view of the amended 35 U.S.C. § 103 rejection of claims 1, 5, 7, 9-12, 14, and 17-19 that may be found starting on page 18 of this non final office action. 
	On pages 13-14 of the Response, the Applicant argues the following:
	“Applicant has amended independent claim 1 to recite at least “identifying, by the processor, walkable delivery locations within the plurality of delivery fulfillment requests based on a determination that computed distance between a first delivery location and a second delivery location is within a walking distance threshold of a user, weather information, a fragility of the first package and the second package, and historical data. That is, the walkable distance is determined based on not only the distance being with a threshold, but also based on weather information and a fragility of the package. Bolton appears to be silent as to these factors being considered in making walkable determinations. The remaining references also fail to remedy the deficiencies of Bolton as well”. 

The Examiner respectfully disagrees that Bolton is silent with regard to these factors being considered in making walkable determinations. As discussed in the § 103 rejection of claim 1 starting on page 20 herein, Bolton teaches a system that may determine if a first serviceable point is within a predetermined distance threshold of a second serviceable point based on historical distance information associated with the first and second serviceable point, where the configurable distance threshold is selected from historical walking distance information; equivalent to identifying, by the processor, walkable delivery locations within the plurality of delivery fulfillment requests based on a determination that computed distance between a first delivery location and a second delivery location is within a walking distance threshold of a user and historical data. Further, Bolton teaches that the system may store information associated with geocodes for various locations, where the configurable distance threshold is set according to the stored (historical) information, such as setting the distance threshold higher for rural areas compared to urban areas in accordance with the stored data; equivalent to identifying, by the processor, walkable delivery locations within the plurality of delivery fulfillment requests based on historical data. Further, Bolton teaches that the location for the delivery of an item may be identified as ineligible for synchronized delivery based on weather information associated with the location and a fragility of the item (wherein a synchronized delivery involves assigning a driver to deliver the items from a single parking location); equivalent to identifying, by the processor, walkable delivery locations within the plurality of delivery fulfillment requests based on weather information, and a fragility of the first package and the second package.
	On page 14 of the Response, the Applicant argues “the cited reference, alone or in any combination, fail to teach or suggest at least the elements of Applicant’s amended independent claims”. In view of the amendments to the independent claims, the Examiner has set forth an amended 35 U.S.C. § 103 rejection that may be found starting on page 20 herein. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7, 9-12, 14, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1, 5, and 7 are directed to a method (i.e. a process), claims 9-12 are directed to a computer-readable medium (i.e. a manufacture), and claims 14 and 17-19 are directed to a system (i.e. a machine). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-2, 4-5, 7, 9-12, 14, and 17-19 recite steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components. 

	Claim 1 recites, in part:
Receiving […] a plurality of delivery fulfillment requests […], wherein each delivery fulfillment request includes a delivery location; 
	This limitation is directed to a mental process. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). 

Selecting […] a first request and a second request from the plurality of delivery fulfillment requests, wherein the first request and a second request include a delivery location within a same geographical area; 
	This limitation is directed to a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Assigning […] the selected set of delivery requests to an […] delivery vehicle based on capacity information for the […] delivery vehicle and a size and weight of a first package associated with the first request and a second package associated with the second request, wherein the first package is a larger size or a greater weight than the second package; 
	This limitation is directed to a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and 

Computing […] a preliminary delivery route for the […] delivery vehicle based on the delivery locations of the first request and the second request; 
	This limitation is directed to a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Identifying […] walkable delivery locations within the plurality of delivery fulfillment requests based on a determination that computed distance between a first delivery location and a second delivery location is within a walking distance threshold of the user, weather information, a fragility of the first package and the second package, and historical data;
	This limitation is directed to a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

Modifying […] the preliminary delivery route to generate an optimized delivery route for the preliminary delivery route based on identifying the walkable delivery locations and the size and weight of the first package and the second package, wherein computing the optimized delivery route further comprises determining a parking space for the […] delivery vehicle, the parking space being a first distance from a delivery location associated with the first package and a second distance from a second delivery location associated with the second package, and wherein the first distance is shorter than the second distance based on the size of the first package being larger than the size of the second package or the weight of the first package being greater than the weight of the second package; 
	This limitation is directed to a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Dispatching […] the optimized delivery route […] to the […] delivery vehicle.
	This limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Thus, claim 1 and claims 5 and 7, by virtue of dependence, recite abstract ideas directed towards mental processes and certain methods of organizing human activity as discussed above. Further, the following claims recite a further abstract idea.

	Claim 5 recites, in part, “wherein delivery locations within the plurality of delivery fulfillment requests are identified as walkable based on a walking distance between any two of the delivery locations”. This limitation is directed to a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

	Claim 7 recites, in part, “wherein the parking space allows an operator of the delivery vehicle to perform deliveries to multiple delivery locations while the delivery vehicle remains parked at the parking space”. This limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04 (a)(2)(II)).
	
	Claim 9 recites, in part:
Computing a preliminary delivery route for a delivery vehicle based on delivery location information for a first request and a second request within a plurality of delivery fulfillment requests assigned to the delivery vehicle, wherein the first request is associated with a first package of a first size and first weight and wherein the second request is associated with a second package of second size and a second weight, wherein the first size is larger than the second size or the first weight is greater than the second weight; 
	This limitation is directed to a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Identifying […] walkable delivery locations within the plurality of delivery fulfillment requests based on a determination that computed distance between a first delivery location and a second delivery location is within a walking distance threshold of the user, weather information, a fragility of the first package and the second package, and historical data;


2184163692 (35136-0961)Modifying the preliminary delivery route to generate an optimized delivery route for the delivery vehicle based on identifying the walkable delivery locations and the first weight and second weight or the first size or second size, wherein computing the optimized delivery route further comprises determining a parking space for the delivery vehicle, the parking space being a first distance from a delivery location associated with the first package and a second distance from a second delivery location associated with the second package, and wherein the first distance is shorter than the second distance based on the first size being larger than the second size or the first weight being greater than the second weight;	
	This limitation is directed to a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Dispatching the optimized delivery route to the delivery vehicle;
	This limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04 (a)(2)(II)).
	
	Thus, claim 9 and claims 10-12, by virtue of dependence, recite abstract ideas directed towards mental processes and certain methods of organizing human activity as discussed above. 
	Claim 10 recites, in part, “wherein the parking space allows a delivery personnel to make deliveries to multiple delivery locations while the delivery vehicle remains parked at the parking space”. This limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04 (a)(2)(II)).

	Claim 11 recites, in part, “wherein the walkable delivery locations are determined based on a computed distance between any two delivery locations within the plurality of delivery fulfillment requests”. This limitation is directed to a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

	Claim 12 recites, in part, “wherein the walkable delivery locations are determined based on a walking distance between any two delivery locations within the plurality of delivery fulfillment requests”. This limitation is directed to a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

	Claim 14 recites, in part:
Receive a plurality of delivery fulfillment requests […], wherein each delivery fulfillment request includes a delivery location; 
	This limitation is directed to a mental process. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human 

Select a first request and a second request from the plurality of delivery fulfillment requests, wherein the first request and a second request include a delivery location within a same geographical area; 
	This limitation is directed to a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Assign the selected set of delivery requests to an […] delivery vehicle based on capacity information for the delivery vehicle and a size and weight of a first package associated with the first request and a second package associated with the second request, wherein the first package is a larger size or a greater weight than the second package; 
	This limitation is directed to a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Compute a preliminary delivery route for the […] delivery vehicle based on the delivery locations of the first request and the second request; 


Identifying […] walkable delivery locations within the plurality of delivery fulfillment requests based on a determination that computed distance between a first delivery location and a second delivery location is within a walking distance threshold of the user, weather information, a fragility of the first package and the second package, and historical data;
	This limitation is directed to a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

Modify the preliminary delivery route to generate an optimized delivery route for the preliminary delivery route based on identifying the walkable delivery locations, and the size and weight of the first package and the second package, wherein computing the optimized delivery route further comprises determining a parking space for the […] delivery vehicle, the parking space being a first distance from a delivery location associated with the first package and a second distance from a second delivery location associated with the second package, and wherein the first distance is shorter than the second distance based on the size of the first package being larger than the size of the second package or the weight of the first package being greater than the weight of the second package; 


[…] Dispatching the optimized delivery route to the […] delivery vehicle.
	This limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Thus, claim 14 and claims 17-19, by virtue of dependence, recite abstract ideas directed towards mental processes and certain methods of organizing human activity as discussed above. Further, the following claims recite a further abstract idea.
 
	Claim 17 recites, in part, “wherein the parking space allows a delivery personnel to make deliveries to multiple delivery locations without moving the delivery vehicle from an parking space”. This limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04 (a)(2)(II)).

	Claim 18 recites, in part, “wherein the walkable delivery locations are determined based on a computed distance between any two delivery locations within the plurality of delivery fulfillment requests”. This limitation is directed to a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

	Claim 19 recites, in part, “wherein the walkable delivery locations are determined based on a walking distance between any two delivery locations within the plurality of delivery fulfillment requests”. This limitation is directed to a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1, 5, and 7 recite the additional elements of a processor, delivery transportation platform, client platform, autonomous delivery vehicle, navigation system, and features for transmitting data over a network (receiving a plurality of requests from a client platform, transmitting a route to a navigation system). The processor, delivery transportation platform, client platform, and navigation system are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network and electronically storing data are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Further, the recitation of an autonomous delivery vehicle is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05 (h)).

Claims 9-12 recite the additional elements of a non-transitory computer readable medium storing computer executable instructions and a processor. The non-transitory computer readable medium storing computer executable instructions and processor are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claims 14 and 17-19 recite additional elements of a client platform, database for storing package information for a set of delivery fulfillment requests, 2284163692 (35136-0961)a processor, a memory for storing executable instructions, autonomous delivery vehicle, electronic communication channel, features for transmitting data over a network (receiving a plurality of requests from a client platform, communication channel for dispatching a vehicle), and features for electronically storing data. The client platform, database, processor, memory for storing executable instructions, and electronic communication channel are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network and electronically storing data are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Further, the recitation of an autonomous delivery vehicle and an electronic communication channel for dispatching the autonomous delivery vehicle is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05 (h)).
	 
	Accordingly, the delivery transportation platform, client platform, non-transitory computer readable medium storing computer executable instructions, navigation system, electronic communication channel, database, processor, memory for storing executable instructions, autonomous delivery vehicle, feature for transmitting data over a network, and feature for claims 1-2, 4-5, 7, 9-12, 14, and 17-19 do not recite additional elements that integrate the judicial exception into a practical application. 

	Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-2, 4-5, 7, 9-12, 14, and 17-19 are merely left with a delivery transportation platform, client platform, non-transitory computer readable medium storing computer executable instructions, navigation system, electronic communication channel, database, processor, memory for storing executable instructions, autonomous delivery vehicle, feature for transmitting data over a network, and a feature for electronically storing data. Claims 1-2, 4-5, 7, 9-12, 14, and 17-19 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-2, 4-5, 7, 9-12, 14, and 17-19 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network  and electronically storing data are considered an additional elements directed to mere data gathering, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that 
	Further, the delivery transportation platform, client platform, non-transitory computer readable medium storing computer executable instructions, navigation system, electronic communication channel, database, processor, and memory for storing executable instructions are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
	Furthermore, the recitation of an autonomous delivery vehicle and electronic communication channel for dispatching the autonomous delivery vehicle is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05 (h)).

	Viewed as a whole, claims 1-2, 4-5, 7, 9-12, 14, and 17-19, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-2, 4-5, 7, 9-12, 14, and 17-19 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-2, 4-5, 7, 9-12, 14, and 17-19 are rejected under 35 U.S.C § 101. 
	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 14, and 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Bolton et al. U.S. Patent No. 10,198,707, hereafter known as Bolton, in view of Simon et al. U.S. Publication No. 2019/0012636, hereafter known as Simon, in further view of Lacaze et al. U.S. Publication No. 2021/0034847, hereafter known as Lacaze. 

	Regarding claim 1, 
	Bolton teaches the following:
 	Receiving, by a processor of a delivery transportation platform, a plurality of delivery fulfillment requests from a client platform, wherein each delivery fulfillment request includes a delivery location; 
	Bolton teaches “embodiments of the present invention provide systems, methods, apparatus, and computer program products for identifying possible (or probable) synchronized delivery opportunities and delivery incentives […] a method for encouraging synchronized delivery of a prospective shipment/item is provided. The method includes the steps of: receiving shipping information from a merchant, via a computer system, for a prospective shipment, wherein the shipping information includes a destination address” (col.1, lines 35-51). Further, Bolton teaches “system for facilitating delivery of shipments […]  configured to: receive first electronic shipping data indicating that a first shipment is to be delivered to a first serviceable point; and responsive to receiving the first electronic shipping data indicating that the first shipment is to be delivered to the first serviceable point, determine whether a second shipment to be delivered to a second serviceable point is available for synchronized delivery with the first shipment” (col. 5, lines 32-42) and “searching a plurality of shipment records to determine whether at least one of the plurality shipment records comprises an address that corresponds to the physical address for the second serviceable point” (col. 3, lines 21-24); “apparatus including at least one processor and at least one memory including computer program code is provided” (col. 2: 8-10).
Bolton teaches a system for facilitating delivery of shipments, where the system is configured to receive shipping information from users via a computer such that the system may determine whether there are two requested shipments that may be synchronized for delivery based on the requested destinations; equivalent to receiving a plurality of delivery fulfillment requests from a client platform, wherein each delivery fulfillment request includes a delivery location. Further, Bolton teaches that the system/apparatus comprises a processor and memory including program code to perform the functions of the system; equivalent to a processor of the delivery transportation platform. 

	Selecting, by the processor, a first request and a second request from the plurality of delivery fulfillment requests, wherein the first request and a second request include a delivery location within a same geographical area;
	Bolton teaches “ receiving first electronic shipping data indicating that a first shipment is to be delivered to a first serviceable point; receiving second electronic shipping data indicating that a second shipment is to be delivered to a second serviceable point; identifying (a) a first geographic descriptor for the first serviceable point from the first electronic shipping data and (b) a second geographic descriptor for the second serviceable point from the second electronic shipping data; determining whether the first geographic descriptor and the second geographic descriptor are the same; and responsive to determining that the first geographic descriptor and the second geographic descriptor are the same, providing an indication that the first shipment and the second shipment are available for synchronized delivery” (col. 9, lines 32-46). 

	Further, Bolton teaches “shipments/items scheduled to be delivered to serviceable points positioned in sufficient proximity that the vehicle operator need not move the vehicle between deliveries (such that the delivery operator walks between service points to make the multiple deliveries) […] may be identified as being with a car stop proximity […] shipments/items scheduled 

	Thus, Bolton teaches a system configured to determine whether two shipments share a geographic descriptor based on their delivery destinations and providing an indication that the two shipments are available for synchronized delivery if they do share a geographic descriptor; equivalent to selecting a first request and a second request from the plurality of delivery fulfillment requests, wherein the first request and a second request include a delivery location within a same geographical area.

 	Assigning, by the processor, the first request and the second request to an […] delivery vehicle based on […] a size and weight of a first package associated with the first request and a second package associated with the second request […]; 
	Further, Bolton teaches a “computing entity may store digital maps […]  that provide map information/data of digital maps to a variety of users and/or entities […] An appropriate computing entity […] can also provide map information/data, for example, about the geographic areas, regions, groupings, routes […] the map information/data may include a route for delivering one or more items to different locations, the most efficient order for delivering items to the locations, directions for traveling to and/or from the serviceable points” (col. 26, lines 4-26) and “The carrier server 100 may additionally be configured for retrieving vehicle travel information/data […]  the vehicle travel information/data may comprise a plurality of information/data points generated while each of a plurality of vehicles were travelling along an assigned route” (col. 65, lines 26-33). Further, “a shipment/item may be excluded from eligibility for synchronized delivery based on the size of the shipment/item (e.g., length, width, and/or height), the weight of the shipment/item, and/or the contents of the shipment/item” (col. 88, lines 46-50). 
Bolton teaches a system that may compute routes for delivering synchronized orders, where the system may receive vehicle travel information from each of the plurality of vehicles assigned to each of the routes; equivalent to assigning the selected set of delivery requests to a delivery vehicle. Further, the system may determine whether a shipment may be available/assigned for synchronized delivery by a same vehicle based on the dimensions and weight of a shipment; equivalent to assigning the first request and the second request to a delivery vehicle based on a size and weight of a first package associated with the first request and a second package associated with the second request.

	Computing, by the processor, a preliminary delivery route for the […] delivery vehicle based on the delivery locations of the first request and the second request; 
	Bolton teaches a “computing entity may store digital maps […]  that provide map information/data of digital maps to a variety of users and/or entities […] An appropriate computing entity (e.g., the carrier servers 100 or the one or more mapping websites/servers/providers/databases) can also provide map information/data, for example, about the geographic areas, regions, groupings, routes […] the map information/data may include a route for delivering one or more items to different locations, the most efficient order for delivering items to the locations, directions for traveling to and/or from the serviceable points, the estimated distance for traveling to and/or from the serviceable point, the expected time for traveling to and/or from the serviceable points, and/or the like” (col. 26, lines 4-26).
	Thus, Bolton teaches a system configured to compute and provide digital map information including a route for delivering one or more of the items to different locations and directions for traveling to and/or from the serviceable points (such as those that have been determined for synchronized delivery); equivalent to computing a preliminary delivery route for the delivery vehicle based on the delivery locations of the first request and the second request.

Identifying, by the processor, walkable delivery locations within the plurality of delivery fulfillment requests based on a determination that computed distance between a first delivery location and a second delivery location is within a walking distance threshold of a user, weather information,  a fragility of the first package and the second package, and historical data; 
	Bolton teaches “system may additionally be configured to identify one or more optimal park positions for servicing one or more serviceable points […] the optimal park position may be based upon a determination that a particular vehicle operator is scheduled to visit two or more associated serviceable points on a single day […] Such configuration may be particularly useful in instances in which determined nearby serviceable points are within a predetermined distance threshold determined to be within “walking distance” (e.g., within 10 meters, within 30 meters, within 50 meters, and/or the like) […] Upon determining that a delivery vehicle operator is scheduled to visit two or more associated serviceable points within walking distance of one another, the system may identify an optimal park position for parking the vehicle in order to service all of the grouped serviceable points without needing to move the vehicle” (col. 57 line 61 – col. 58, line 10).
	Further, Bolton teaches “determine whether a second shipment to be delivered to a second serviceable point is available for synchronized delivery with the first shipment, by: identifying a previous distance, the previous distance associated with the first serviceable point and the second serviceable point […] determining whether the previous distance satisfies a configurable distance threshold […]  the configurable distance threshold comprises a maximum distance between the first serviceable point and the second serviceable point […] The configurable distance threshold may be selected from the group consisting of a walking distance […] the previous distance comprises a historical distance” (col. 6, lines 32- 56); “the information/data may specify a location of the first serviceable point and the second serviceable point […] information/data may specify addresses, geocodes (e.g., longitudes and latitudes) […]  a geographical location type is stored in association with geocodes. For example, in one implementation, the geographical locations types may be super-rural, rural, suburban, urban and super-urban” (col. 54: 60 – col. 55: 22); “a “vehicle stop” case at a “rural” area […] the configurable distance threshold may be 400 meters […] for a “vehicle stop” case at an “urban” area, the configurable travel time threshold (and/or configurable time elapsed between deliveries threshold) may be 30 seconds, and the configurable distance threshold may be 50 meters” (col. 56: 15-23). 
	Further, Bolton teaches “certain locations may be identified as ineligible for synchronized delivery […] For example, one or more postal codes may be indicated as ineligible for synchronized delivery due to inclement weather in the area of the postal code” (col. 89: 18-24);  “ a shipment/item may be excluded from eligibility for synchronized delivery based on the size of the shipment/item (e.g., length, width, and/or height), the weight of the shipment/item, and/or the contents of the shipment/item […] shipments/items containing hazardous materials, dry ice, irregularly shaped items, fragile items, and/or the like may be identified as excluded from eligibility for synchronized delivery” (col. 88: 46-60). 
	Thus, Bolton teaches a system that may determine if a first serviceable point is within a predetermined distance threshold of a second serviceable point based on historical distance information associated with the first and second serviceable point, where the configurable distance threshold is selected from historical walking distance information; equivalent to identifying, by the processor, walkable delivery locations within the plurality of delivery fulfillment requests based on a determination that computed distance between a first delivery location and a second delivery location is within a walking distance threshold of a user and historical data. Further, Bolton teaches that the system may store information  identifying, by the processor, walkable delivery locations within the plurality of delivery fulfillment requests based on historical data. Further, Bolton teaches that a location for the delivery of an item may be identified as ineligible for synchronized delivery based on weather information associated with the location and a fragility of the item (wherein a synchronized delivery involves assigning a driver to deliver the items from a single parking location); equivalent to identifying, by the processor, walkable delivery locations within the plurality of delivery fulfillment requests based on weather information, and a fragility of the first package and the second package.

	Modifying, by the processor, the preliminary delivery route to generate an optimized delivery route for the preliminary delivery route based on identifying the walkable delivery locations […] wherein computing the optimized delivery route further comprises determining a parking space for the […] delivery vehicle […];
	Bolton teaches the “system may additionally be configured to identify one or more optimal park positions for servicing one or more serviceable points […] the optimal park position may be based upon a determination that a particular vehicle operator is scheduled to visit two or more associated serviceable points on a single day […] Such configuration may be particularly useful in instances  in which determined nearby serviceable points are within a predetermined distance threshold determined to be within “walking distance” (e.g., within 10 meters, within 30 meters, within 50 meters, and/or the like) […] Upon determining that a delivery vehicle operator is scheduled to visit two or more associated serviceable points within walking distance of one another, the system may identify an optimal park position for parking the vehicle in order to service all of the grouped serviceable points without needing to move the vehicle” (col. 57 line 61 – col. 100 may be configured to generate and transmit an alert to the driver when the driver is less than 1 minute away from reaching the stop […] the alert provides an indication of the location of the determined optimal park position. In various embodiments, the indication of the location of the determined optimal park position may be given in […] GPS coordinates” (col. 58, lines 26-48). 

	The Examiner notes, according to the Applicant’s Specification, “the optimized delivery route identifies a best parking space for the delivery vehicle so that the operator of the delivery vehicle may perform deliveries to multiple delivery locations while the delivery vehicle remains parked at the identified best parking space” (¶ [0012]). Further, the Examiner notes that “the package information database may store […] map coordinates for the delivery location” (see ¶ [0030], Applicant’s Specification). 

	Thus, Bolton teaches a feature for identifying packages that are eligible for synchronized delivery (equivalent to identifying walkable delivery locations based on a walking distance threshold, fragility, weather information, and historical data), identifying an optimal park position based on a determination that the serviceable points are within a predetermined distance of each other (based on their destination information) and generating GPS coordinates to the optimal park position to be provided shortly before a driver arrives at a preliminary route stop; equivalent to modifying, by the processor, the preliminary delivery route to generate an optimized delivery route for the preliminary delivery route wherein computing the optimized delivery route further comprises determining a parking space for the delivery vehicle.

	Dispatching, by the processor, the optimized delivery route to a navigation system of the […] delivery vehicle;
	Bolton teaches “the carrier system 100 may then inform the driver (e.g., via a message sent to the driver's portable computing device) where the optimal park position is located. In certain embodiments, the carrier system 100 may be configured to inform the driver (e.g., via a message sent to the driver's portable computing device) in advance of the driver arriving at a location to deliver shipments/items to the identified serviceable points […] the carrier server 100 may be configured to generate and transmit an alert to the driver when the driver is less than 1 minute away from reaching the stop […] the alert provides an indication of the location of the determined optimal park position. In various embodiments, the indication of the location of the determined optimal park position may be given in […] GPS coordinates” (col. 58, lines 26-48). 

	Thus, the system of Bolton is configured to notify a driver via a portable computing device of an optimal park position in the form of GPS coordinates shortly before arriving at the preliminary route stop, such as to route the vehicle to the optimal park position to park; equivalent to dispatching the optimized delivery route to the delivery vehicle.
	
	Although Bolton teaches a system configured to assign delivery routes to a plurality of vehicle where each of the vehicles may be performing a synchronized delivery, Bolton does not explicitly teach a feature for assigning the selected set of delivery requests to an autonomous delivery vehicle based on both capacity information for the delivery vehicle and a size/weight of a first package associated with the first request and a second package associated with the second request, wherein the first package is a larger size or a greater weight than the second package. Further, Bolton does not explicitly teach dispatching the optimized delivery route to a navigation system of the autonomous delivery vehicle.

	However, Simon teaches the following:
	Assigning, by the processor, the first request and the second request to an autonomous delivery vehicle based on capacity information for the delivery vehicle and a size and weight of a first package associated with the first request and a second package associated with the second request, wherein the first package is a larger size or a greater weight than the second package;
	Simon teaches “a method of delivering packages. The method may include determining, based on a number of packages to be delivered to destinations in a geographical area, a number of land vehicles to carry the packages to […] each of the destinations […] The method may include allocating the number of packages to the number of land vehicles, each land vehicle being allocated a set of destinations” ( ¶ [0006]). Further, “computer system 112 may allocate the packages or associated destinations 230 to delivery zones 220 based on the geographic coordinates of the destinations 230 […] The destinations 230 may be grouped together. The size of the groups may depend on the cargo capacity of each land vehicle 120 […] for example, the destinations 230 may be clustered into groups of 10 […] computer system 112 may use larger or smaller groups, and the number of packages in a group may be based on package volume, and/or package weight, and/or a geographic area” (¶ [0027]). Further, Simon teaches “Each land vehicle may carry at least one UAV capable of delivering at least one of the number of packages to one of the destinations within the UAV round-trip range” (¶ [0006]); “Each UAV 140 may carry one or more packages having a total weight up to a maximum load for the UAV 140” (¶ [0025]); “Each UAV 140 may have a maximum range […] The maximum range of each UAV 140 may be dependent on multiple variables including the […] size, aerodynamic properties, and weight of the payload (e.g., one or more packages)” (¶ [0026]); “the land vehicles 120 may be autonomous or semi-autonomous vehicles” (¶ [0023]).

	Thus, Simon teaches a method for assigning groups of packages to particular autonomous land vehicles based on the geographic coordinates of the package destinations, where the sizes Simon teaches that a UAV may be dispatched from the autonomous land vehicle to deliver the packages, where the UAV may have a maximum weight capacity such that it may carry one or more packages per trip depending on the size/weight of the packages. One of ordinary skill in the art would recognize that the land vehicle is transporting packages of differing weights/sizes when one considers that the UAV may carry either one package or several packages depending on the weight of the packages; equivalent to wherein the first package is a larger size or a greater weight than the second package.

	Dispatching the optimized delivery route to a navigation system of the autonomous delivery vehicle;
	Simon teaches “land vehicles 120 may be autonomous or semi-autonomous vehicles. The land vehicles 120 may receive a planned route from the routing component 116 of the vehicle and drone management computer system 112. The land vehicles 120 may autonomously navigate from the warehouse 110 to each dispatch location 130 and/or 132 according to the planned route” (¶ [0023]); “ dispatch location 130 and/or 132 may be a specific location or a location within a geographic area where UAVs 140 may be moved via land vehicles 120 to initiate package delivery to one or more final destinations 142” (¶ [0024]); “the land vehicle 120 may need to park, stand, or have a limited amount of movement for a threshold amount of time at the dispatch location 130” (¶ [0024]). 
	Thus, Simon teaches an autonomous land vehicle that may receive a planned route from a routing component such that the autonomous land vehicle may autonomously navigate to a 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bolton with the teachings of Simon by incorporating the features for assigning groups of packages to particular autonomous land vehicles based on the capacity of each vehicle and the volume/weight of each package, as taught by Simon, into the system of Bolton that is configured to synchronize the delivery of at least two packages on the same delivery vehicle based on package information. Further, it would have been obvious to one of ordinary skill in the art to have modified the system of Bolton with the teachings of Simon by incorporating the features for dispatching the autonomous land vehicle by providing a planned route to the autonomous land vehicle such that it may autonomously navigate to a dispatch location at which it may park, as taught by Simon. One of ordinary skill in the art would have been motivated to make these modifications when one considers such features would result in “improved systems and methods for delivering packages” (¶ [0004]), as suggested by Simon. Further, one of ordinary would have been motivated to make such a modification when one considers “increased density not only improves efficiency of the deliveries, it also reduces fuel consumed and emissions per shipment/item” (col. 1, lines 20 -24), as suggested by Bolton. One of ordinary skill in the art would have recognized that the teachings of Simon are compatible with the system of Bolton as they share capabilities and characteristics; namely, they are both systems and methods for consolidating the shipment of multiple shipments based on the geographic coordinates of each shipment’s destination and physical properties. 
	Although Bolton teaches computing an optimized delivery route including a parking for the delivery vehicle, Bolton in view of Simon does not explicitly teach generating an optimized delivery route based on the size and weight of the first package and the second package, wherein computing the optimized delivery route further comprises determining a parking space for the 

	However, Lacaze teaches the following:
	[…] generate an optimized delivery route […] based on […] the size and weight of the first package and the second package, wherein computing the optimized delivery route further comprises determining a parking space for the autonomous delivery vehicle, the parking space being a first distance from a delivery location associated with the first package and a second distance from a second delivery location associated with the second package, and wherein the first distance is shorter than the second distance based on […] or the weight of the first package being greater than the weight of the second package; and 
	Lacaze teaches an “ autonomous truck stops in locations that minimize time for the human to deliver and/or pickup items” (¶ [0015]);  “FIG. 4A—Stopping locations are computed to minimize the time to deliver the items […] FIG. 4C—The stopping location can be adjusted to shorten the path while carrying the heavy load” (¶ [0018]);  “FIG. 4B shows that it can be possible for the human delivery person to carry multiple deliveries without returning to the truck […] it can be seen that packages are delivered to both the first and second house before returning to the autonomous package delivery vehicle for delivering the package to the third house […] FIG. 4C shows that in the case of where the packages are heavy […] The stopping location can be adjusted to shorten the path while carrying the heavy load […] the path to reach the residence is shortened to reduce the walking time with the heavy package” (¶ [0054]).
Lacaze teaches a system configured to compute a stopping location for an autonomous delivery truck, where a delivery person may deliver multiple packages from the stopping location to a plurality of houses; equivalent to generating  an optimized delivery route comprising determining a parking space for a delivery vehicle to deliver a first and seconds package to a first and second delivery location respectively. Further, the stopping location may be determined such that the path to deliver the heavy package/load among the plurality of packages is shortened; equivalent to generating an optimized delivery route based on the size and weight of the first package and the second package, wherein computing the optimized delivery route further comprises determining a parking space for the delivery vehicle,  the parking space being a first distance from a delivery location associated with the first package and a second distance from a second delivery location associated with the second package, and wherein the first distance is shorter than the second distance based on the weight of the first package being greater than the weight of the second package.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bolton/Simon with the teachings of Lacaze by incorporating the feature of computing a stopping location for an autonomous delivery truck from which a delivery person may deliver multiple packages to a plurality of houses, where the stopping location may be determined such that the path to deliver the heavy package/load among the plurality of packages is shortened, as taught by Lacaze. One of ordinary skill in the art would have been motivated to make this modification to the system of Bolton/Simon when one considers “that in the case of where the packages are heavy, the walking time with the package could be slower” (¶ [0054]) and such a feature would help “to reduce the walking time with the heavy package” (¶ [0054]), as suggested by Lacaze. Further, one of ordinary skill in the art would have recognized that the teachings of Lacaze are compatible with the system of Bolton/Simon as they share capabilities and characteristics; namely, they are systems directed towards computing a 

	Regarding claim 5, 
	Bolton in view of Simon/Lacaze teaches the limitations of claim 1. Further, Bolton teaches the following:
	Wherein delivery locations within the plurality of delivery fulfillment requests are identified as walkable based on a walking distance between any two of the delivery locations.
	Bolton teaches “system may additionally be configured to identify one or more optimal park positions for servicing one or more serviceable points […] the optimal park position may be based upon a determination that a particular vehicle operator is scheduled to visit two or more associated serviceable points on a single day […] Such configuration may be particularly useful in instances in which determined nearby serviceable points are within a predetermined distance threshold determined to be within “walking distance” (e.g., within 10 meters, within 30 meters, within 50 meters, and/or the like) […] Upon determining that a delivery vehicle operator is scheduled to visit two or more associated serviceable points within walking distance of one another, the system may identify an optimal park position for parking the vehicle in order to service all of the grouped serviceable points without needing to move the vehicle” (col. 57 line 61 – col. 58, line 10).
	Thus, Bolton teaches that one or more serviceable points bay be identified as being a walkable distance if they are within a predetermined distance threshold, such as within 50 meters of each other; equivalent to wherein delivery locations within the plurality of delivery fulfillment requests are identified as walkable based on a walking distance between any two of the delivery locations.

claim 7, 
	Bolton in view of Simon/Lacaze teaches the limitations of claim 1. Further, Bolton teaches the following:
	Wherein the parking space allows an operator of the autonomous delivery vehicle to perform deliveries to multiple delivery locations while the autonomous delivery vehicle remains parked at the parking space.
	Bolton teaches “system may additionally be configured to identify one or more optimal park positions for servicing one or more serviceable points […] the optimal park position may be based upon a determination that a particular vehicle operator is scheduled to visit two or more associated serviceable points on a single day […] Such configuration may be particularly useful in instances in which determined nearby serviceable points are within a predetermined distance threshold determined to be within “walking distance” (e.g., within 10 meters, within 30 meters, within 50 meters, and/or the like) […] Upon determining that a delivery vehicle operator is scheduled to visit two or more associated serviceable points within walking distance of one another, the system may identify an optimal park position for parking the vehicle in order to service all of the grouped serviceable points without needing to move the vehicle” (col. 57 line 61 – col. 58, line 10).
	Thus, Bolton teaches a system configured to identify an optimal park position for parking the vehicle in order to service all of the grouped serviceable points without needing to move the vehicle; equivalent to wherein the best parking space allows an operator of the delivery vehicle to perform deliveries to multiple delivery locations while the delivery vehicle remains parked at the best parking space.

	Regarding claim 14,
	Bolton teaches the following:
	A database for storing package information for a set of delivery fulfillment requests; 
	Bolton teaches “system for facilitating delivery of shipments […]  configured to: receive first electronic shipping data indicating that a first shipment is to be delivered to a first serviceable point; and […] determine whether a second shipment to be delivered to a second serviceable point is available for synchronized delivery with the first shipment” (col. 5, lines 32-42) and “searching a plurality of shipment records to determine whether at least one of the plurality shipment records comprises an address that corresponds to the physical address for the second serviceable point” (col. 3, lines 21-24). Bolton teaches  “ the carrier server 100 may review information/data stored in a shipment/item level detail database comprising information/data indicative of active and/or anticipated shipments/items” ().
	Thus, Bolton teaches a system comprising a shipment/item level detail database comprising information about active and anticipated shipments/items, where the system is configured to search through shipment records to determine which shipments may be synchronized based on address information; equivalent to a database for storing package information for a set of delivery fulfillment requests.
	 2284163692 (35136-0961)A processor; a memory for storing executable instructions, the processor configured to execute the instructions to: 
	Bolton teaches “an apparatus comprising at least one processor and at least one memory including computer program code is provided. The at least one memory and the computer program code are configured to, with the processor, cause the apparatus to […]” (col. 2, lines 28-32).
	Thus, Bolton teaches an apparatus comprising a processor and memory including program code to execute the functions of the system.

	Receive a plurality of delivery fulfillment requests from a client platform, wherein each delivery fulfillment request includes a delivery location;
	Bolton teaches “a method for encouraging synchronized delivery of a prospective shipment/item is provided. The method includes the steps of: receiving shipping information from a merchant, via a computer system, for a prospective shipment, wherein the shipping information includes a destination address” (col.1, lines 40-51). Further, Bolton teaches “system for facilitating delivery of shipments […]  configured to: receive first electronic shipping data indicating that a first shipment is to be delivered to a first serviceable point; and responsive to receiving the first electronic shipping data indicating that the first shipment is to be delivered to the first serviceable point, determine whether a second shipment to be delivered to a second serviceable point is available for synchronized delivery with the first shipment” (col. 5, lines 32-42) and “searching a plurality of shipment records to determine whether at least one of the plurality shipment records comprises an address that corresponds to the physical address for the second serviceable point” (col. 3, lines 21-24). 
	Thus, Bolton teaches a system for facilitating delivery of shipments, where the system is configured to receive shipping information from users via a computer such that the system may determine whether there are two requested shipments that may be synchronized for delivery based on the requested destinations; equivalent to receiving a plurality of delivery fulfillment requests from a client platform, wherein each delivery fulfillment request includes a delivery location.

	Select a first request and a second request from the plurality of delivery fulfillment requests, wherein the first request and a second request include a delivery location within a same geographical area;
	Bolton teaches “ receiving first electronic shipping data indicating that a first shipment is to be delivered to a first serviceable point; receiving second electronic shipping data indicating that a second shipment is to be delivered to a second serviceable point; identifying (a) a first geographic descriptor for the first serviceable point from the first electronic shipping data and (b) 

	Further, Bolton teaches “shipments/items scheduled to be delivered to serviceable points positioned in sufficient proximity that the vehicle operator need not move the vehicle between deliveries (such that the delivery operator walks between service points to make the multiple deliveries) […] may be identified as being with a car stop proximity […] shipments/items scheduled to be delivered along a particular street, area of a street, and/or the like may be synchronized in order to increase the delivery density in a particular area” (col. 49, lines 11-20).

	Thus, Bolton teaches a system configured to determine whether two shipments share a geographic descriptor based on their delivery destinations and providing an indication that the two shipments are available for synchronized delivery if they do share a geographic descriptor; equivalent to selecting a first request and a second request from the plurality of delivery fulfillment requests, wherein the first request and a second request include a delivery location within a same geographical area.

	Assign the first request and a second request to an […] delivery vehicle based on a […] size and weight of a first package associated with the first request and a second package associated with the second request […];
	Further, Bolton teaches a “computing entity may store digital maps […]  that provide map information/data of digital maps to a variety of users and/or entities […] An appropriate computing entity […] can also provide map information/data, for example, about the geographic areas, 100 may additionally be configured for retrieving vehicle travel information/data […]  the vehicle travel information/data may comprise a plurality of information/data points generated while each of a plurality of vehicles were travelling along an assigned route” (col. 65, lines 26-33). Further, “a shipment/item may be excluded from eligibility for synchronized delivery based on the size of the shipment/item (e.g., length, width, and/or height), the weight of the shipment/item, and/or the contents of the shipment/item” (col. 88, lines 46-50). 
	Thus, Bolton teaches a system that may compute routes for delivering synchronized orders, where the system may receive vehicle travel information from each of the plurality of vehicles assigned to each of the routes; equivalent to assigning the selected set of delivery requests to a delivery vehicle. Further, the system may determine whether a shipment may be available/assigned for synchronized delivery by a same vehicle based on the dimensions and weight of a shipment; equivalent to assigning the first request and the second request to a delivery vehicle based on a size and weight of a first package associated with the first request and a second package associated with the second request.

	Compute a preliminary delivery route for the […] delivery vehicle based on the delivery locations of the first request and the second request;
Bolton teaches a “computing entity may store digital maps […]  that provide map information/data of digital maps to a variety of users and/or entities […] An appropriate computing entity (e.g., the carrier servers 100 or the one or more mapping websites/servers/providers/databases) can also provide map information/data, for example, about the geographic areas, regions, groupings, routes […] the map information/data may include a route for delivering one or more items to different locations, the most efficient order for delivering items to the locations, directions for 
	Thus, Bolton teaches a system configured to compute and provide digital map information including a route for delivering one or more of the items to different locations and directions for traveling to and/or from the serviceable points (such as those that have been determined for synchronized delivery); equivalent to computing a preliminary delivery route for the delivery vehicle based on the delivery locations of the first request and the second request.

	Identify, by the processor, walkable delivery locations within the plurality of delivery fulfillment requests based on a determination that computed distance between a first delivery location and a second delivery location is within a walking distance threshold of a user, weather information,  a fragility of the first package and the second package, and historical data; 
	Bolton teaches “system may additionally be configured to identify one or more optimal park positions for servicing one or more serviceable points […] the optimal park position may be based upon a determination that a particular vehicle operator is scheduled to visit two or more associated serviceable points on a single day […] Such configuration may be particularly useful in instances in which determined nearby serviceable points are within a predetermined distance threshold determined to be within “walking distance” (e.g., within 10 meters, within 30 meters, within 50 meters, and/or the like) […] Upon determining that a delivery vehicle operator is scheduled to visit two or more associated serviceable points within walking distance of one another, the system may identify an optimal park position for parking the vehicle in order to service all of the grouped serviceable points without needing to move the vehicle” (col. 57 line 61 – col. 58, line 10).
Bolton teaches “determine whether a second shipment to be delivered to a second serviceable point is available for synchronized delivery with the first shipment, by: identifying a previous distance, the previous distance associated with the first serviceable point and the second serviceable point […] determining whether the previous distance satisfies a configurable distance threshold […]  the configurable distance threshold comprises a maximum distance between the first serviceable point and the second serviceable point […] The configurable distance threshold may be selected from the group consisting of a walking distance […] the previous distance comprises a historical distance” (col. 6, lines 32- 56); “the information/data may specify a location of the first serviceable point and the second serviceable point […] information/data may specify addresses, geocodes (e.g., longitudes and latitudes) […] information/data may be stored in association with specific geocodes associated with a location and/or a geofence surrounding the location. For example, information/data specifying population and traffic density for the city of “Chicago” may be stored in association with geocodes for the city of “Chicago […] a geographical location type is stored in association with geocodes. For example, in one implementation, the geographical locations types may be super-rural, rural, suburban, urban and super-urban” (col. 54: 60 – col. 55: 22); “a “vehicle stop” case at a “rural” area […] the configurable distance threshold may be 400 meters […] for a “vehicle stop” case at an “urban” area, the configurable travel time threshold (and/or configurable time elapsed between deliveries threshold) may be 30 seconds, and the configurable distance threshold may be 50 meters” (col. 56: 15-23). 
	Further, Bolton teaches “certain locations may be identified as ineligible for synchronized delivery […] For example, one or more postal codes may be indicated as ineligible for synchronized delivery due to inclement weather in the area of the postal code” (col. 89: 18-24);  “ a shipment/item may be excluded from eligibility for synchronized delivery based on the size of the shipment/item (e.g., length, width, and/or height), the weight of the shipment/item, and/or the contents of the shipment/item […] shipments/items containing hazardous materials, dry ice, 
	Thus, Bolton teaches a system that may determine if a first serviceable point is within a predetermined distance threshold of a second serviceable point based on historical distance information associated with the first and second serviceable point, where the configurable distance threshold is selected from historical walking distance information; equivalent to identifying, by the processor, walkable delivery locations within the plurality of delivery fulfillment requests based on a determination that computed distance between a first delivery location and a second delivery location is within a walking distance threshold of a user and historical data. Further, Bolton teaches that the system may store information associated with geocodes for various locations, where the configurable distance threshold is set according to the stored (historical) information, such as setting the distance threshold higher for rural areas compared to urban areas in accordance with the stored data; equivalent to identifying, by the processor, walkable delivery locations within the plurality of delivery fulfillment requests based on historical data. Further, Bolton teaches that a location for the delivery of an item may be identified as ineligible for synchronized delivery based on weather information associated with the location and a fragility of the item (wherein a synchronized delivery involves assigning a driver to deliver the items from a single parking location); equivalent to identifying, by the processor, walkable delivery locations within the plurality of delivery fulfillment requests based on weather information, and a fragility of the first package and the second package.

	Modify, by the processor, the preliminary delivery route to generate an optimized delivery route for the preliminary delivery route based on identifying the walkable delivery locations […] wherein computing the optimized delivery route further comprises determining a parking space for the […] delivery vehicle […];
	Bolton teaches the “system may additionally be configured to identify one or more optimal park positions for servicing one or more serviceable points […] the optimal park position may be based upon a determination that a particular vehicle operator is scheduled to visit two or more associated serviceable points on a single day […] Such configuration may be particularly useful in instances  in which determined nearby serviceable points are within a predetermined distance threshold determined to be within “walking distance” (e.g., within 10 meters, within 30 meters, within 50 meters, and/or the like) […] Upon determining that a delivery vehicle operator is scheduled to visit two or more associated serviceable points within walking distance of one another, the system may identify an optimal park position for parking the vehicle in order to service all of the grouped serviceable points without needing to move the vehicle” (col. 57 line 61 – col. 58, line 10). Further, “the carrier server 100 may be configured to generate and transmit an alert to the driver when the driver is less than 1 minute away from reaching the stop […] the alert provides an indication of the location of the determined optimal park position. In various embodiments, the indication of the location of the determined optimal park position may be given in […] GPS coordinates” (col. 58, lines 26-48). 

	The Examiner notes, according to the Applicant’s Specification, “the optimized delivery route identifies a best parking space for the delivery vehicle so that the operator of the delivery vehicle may perform deliveries to multiple delivery locations while the delivery vehicle remains parked at the identified best parking space” (¶ [0012]). Further, the Examiner notes that “the package information database may store […] map coordinates for the delivery location” (see ¶ [0030], Applicant’s Specification). 

	Thus, Bolton teaches a feature for identifying packages that are eligible for synchronized delivery (equivalent to identifying walkable delivery locations based on a walking distance threshold, fragility, weather information, and historical data), identifying an optimal park position 

	An electronic communication channel for dispatching the optimized delivery route to the […] delivery vehicle.  
	Bolton teaches “the carrier system 100 may then inform the driver (e.g., via a message sent to the driver's portable computing device) where the optimal park position is located. In certain embodiments, the carrier system 100 may be configured to inform the driver (e.g., via a message sent to the driver's portable computing device) in advance of the driver arriving at a location to deliver shipments/items to the identified serviceable points […] the carrier server 100 may be configured to generate and transmit an alert to the driver when the driver is less than 1 minute away from reaching the stop […] the alert provides an indication of the location of the determined optimal park position. In various embodiments, the indication of the location of the determined optimal park position may be given in […] GPS coordinates” (col. 58, lines 26-48). Further, The system 10 of FIG. 1 may comprise one or more carrier servers 100, […] one or more networks 115 […] Each of the components of the system 10 may be in electronic communication with (directly or indirectly), for example, one another over the same or different wireless or wired networks” (col. 21, lines 32-40).
	Thus, the system of Bolton is configured to generate GPS coordinates for an optimal park position and a network to provide the GPS coordinates for the optimal park position to a driver’s portable communication device shortly before arriving at the preliminary route stop; equivalent to 

	Although Bolton teaches a system configured to assign delivery routes to a plurality of vehicle where each of the vehicles may be performing a synchronized delivery, Bolton does not explicitly teach a feature for assigning the selected set of delivery requests to an autonomous delivery vehicle based on both capacity information for the delivery vehicle and a size/weight of a first package associated with the first request and a second package associated with the second request, wherein the first package is a larger size or a greater weight than the second package. Further, Bolton does not explicitly teach dispatching the optimized delivery route to an autonomous delivery vehicle.

	However, Simon teaches the following:
	Assign the first request and the second request to an autonomous delivery vehicle based on capacity information for the autonomous delivery vehicle and a size and weight of a first package associated with the first request and a second package associated with the second request, wherein the first package is a larger size or a greater weight than the second package;
	Simon teaches “a method of delivering packages. The method may include determining, based on a number of packages to be delivered to destinations in a geographical area, a number of land vehicles to carry the packages to […] each of the destinations […] The method may include allocating the number of packages to the number of land vehicles, each land vehicle being allocated a set of destinations” ( ¶ [0006]). Further, “computer system 112 may allocate the packages or associated destinations 230 to delivery zones 220 based on the geographic coordinates of the destinations 230 […] The destinations 230 may be grouped together. The size of the groups may depend on the cargo capacity of each land vehicle 120 […] for example, the 230 may be clustered into groups of 10 […] computer system 112 may use larger or smaller groups, and the number of packages in a group may be based on package volume, and/or package weight, and/or a geographic area” (¶ [0027]). Further, Simon teaches “Each land vehicle may carry at least one UAV capable of delivering at least one of the number of packages to one of the destinations within the UAV round-trip range” (¶ [0006]); “Each UAV 140 may carry one or more packages having a total weight up to a maximum load for the UAV 140” (¶ [0025]); “Each UAV 140 may have a maximum range […] The maximum range of each UAV 140 may be dependent on multiple variables including the […] size, aerodynamic properties, and weight of the payload (e.g., one or more packages)” (¶ [0026]); “the land vehicles 120 may be autonomous or semi-autonomous vehicles” (¶ [0023]).

	Thus, Simon teaches a method for assigning groups of packages to particular autonomous land vehicles based on the geographic coordinates of the package destinations, where the sizes of the groups of destinations/packages are based on the capacity of each vehicle and the volume/weight of each package; equivalent to assigning the first request and the second request to a delivery vehicle based on capacity information for the delivery vehicle and a size and weight of a first package associated with the first request and a second package associated with the second request. Further, Simon teaches that a UAV may be dispatched from the land vehicle to deliver the packages, where the UAV may have a maximum weight capacity such that it may carry one or more packages per trip depending on the size/weight of the packages. One of ordinary skill in the art would recognize that the land vehicle is transporting packages of differing weights/sizes when one considers that the UAV may carry either one package or several packages depending on the weight of the packages; equivalent to wherein the first package is a larger size or a greater weight than the second package.

	[…] dispatching the optimized delivery route to the autonomous delivery vehicle;
Simon teaches “land vehicles 120 may be autonomous or semi-autonomous vehicles. The land vehicles 120 may receive a planned route from the routing component 116 of the vehicle and drone management computer system 112. The land vehicles 120 may autonomously navigate from the warehouse 110 to each dispatch location 130 and/or 132 according to the planned route” (¶ [0023]); “ dispatch location 130 and/or 132 may be a specific location or a location within a geographic area where UAVs 140 may be moved via land vehicles 120 to initiate package delivery to one or more final destinations 142” (¶ [0024]); “the land vehicle 120 may need to park, stand, or have a limited amount of movement for a threshold amount of time at the dispatch location 130” (¶ [0024]). 
	Thus, Simon teaches an autonomous land vehicle that may receive a planned route from a routing component such that the autonomous land vehicle may autonomously navigate to a dispatch location where the vehicle may park; equivalent to dispatching the optimized delivery route to a navigation system of the delivery vehicle.

	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bolton with the teachings of Simon by incorporating the features for assigning groups of packages to particular autonomous land vehicles based on the capacity of each vehicle and the volume/weight of each package, as taught by Simon, into the system of Bolton that is configured to synchronize the delivery of at least two packages on the same delivery vehicle based on package information. Further, it would have been obvious to one of ordinary skill in the art to have modified the system of Bolton with the teachings of Simon by incorporating the features for dispatching the autonomous land vehicle by providing a planned route to the autonomous land vehicle such that it may autonomously navigate to a dispatch location at which it may park, as taught by Simon. One of ordinary skill in the art would have been motivated to make these modifications when one considers such features would Simon. Further, one of ordinary would have been motivated to make such a modification when one considers “increased density not only improves efficiency of the deliveries, it also reduces fuel consumed and emissions per shipment/item” (col. 1, lines 20 -24), as suggested by Bolton. One of ordinary skill in the art would have recognized that the teachings of Simon are compatible with the system of Bolton as they share capabilities and characteristics; namely, they are both systems and methods for consolidating the shipment of multiple shipments based on the geographic coordinates of each shipment’s destination and physical properties. 

	Although Bolton teaches computing an optimized delivery route including a parking for the delivery vehicle, Bolton in view of Simon does not explicitly teach computing an optimized delivery route based on the size and weight of the first package and the second package, wherein computing the optimized delivery route further comprises determining a parking space for the autonomous delivery vehicle, the parking space being a first distance from a delivery location associated with the first package and a second distance from a second delivery location associated with the second package, and wherein the first distance is shorter than the second distance based on the size of the first package being larger than the size of the second package or the weight of the first package being greater than the weight of the second package.

	However, Lacaze teaches the following:
	[…] generate an optimized delivery route […] based on […] the size and weight of the first package and the second package, wherein computing the optimized delivery route further comprises determining a parking space for the autonomous delivery vehicle, the parking space being a first distance from a delivery location associated with the first package and a second distance from a second delivery location associated with the second package, and wherein the first distance is shorter than the second distance based on […] or the weight of the first package being greater than the weight of the second package; and
	Lacaze teaches an “ autonomous truck stops in locations that minimize time for the human to deliver and/or pickup items” (¶ [0015]);  “FIG. 4A—Stopping locations are computed to minimize the time to deliver the items […] FIG. 4C—The stopping location can be adjusted to shorten the path while carrying the heavy load” (¶ [0018]);  “FIG. 4B shows that it can be possible for the human delivery person to carry multiple deliveries without returning to the truck […] it can be seen that packages are delivered to both the first and second house before returning to the autonomous package delivery vehicle for delivering the package to the third house […] FIG. 4C shows that in the case of where the packages are heavy […] The stopping location can be adjusted to shorten the path while carrying the heavy load […] the path to reach the residence is shortened to reduce the walking time with the heavy package” (¶ [0054]).
	Thus, Lacaze teaches a system configured to compute a stopping location for an autonomous delivery truck, where a delivery person may deliver multiple packages from the stopping location to a plurality of houses; equivalent to computing an optimized delivery route comprising determining a parking space for a delivery vehicle to deliver a first and seconds package to a first and second delivery location respectively. Further, the stopping location may be determined such that the path to deliver the heavy package/load among the plurality of packages is shortened; equivalent to generating an optimized delivery route based on the size and weight of the first package and the second package, wherein computing the optimized delivery route further comprises determining a parking space for the autonomous delivery vehicle,  the parking space being a first distance from a delivery location associated with the first package and a second distance from a second delivery location associated with the second package, and wherein the first distance is shorter than the second distance based on the weight of the first package being greater than the weight of the second package.
	
Bolton/Simon with the teachings of Lacaze by incorporating the feature of computing a stopping location for an autonomous delivery truck from which a delivery person may deliver multiple packages to a plurality of houses, where the stopping location may be determined such that the path to deliver the heavy package/load among the plurality of packages is shortened, as taught by Lacaze. One of ordinary skill in the art would have been motivated to make this modification to the system of Bolton/Simon when one considers “that in the case of where the packages are heavy, the walking time with the package could be slower” (¶ [0054]) and such a feature would help “to reduce the walking time with the heavy package” (¶ [0054]), as suggested by Lacaze. Further, one of ordinary skill in the art would have recognized that the teachings of Lacaze are compatible with the system of Bolton/Simon as they share capabilities and characteristics; namely, they are systems directed towards computing a stopping location for a delivery truck from which a delivery person may deliver multiple packages to a plurality of different destination addresses. 

	Regarding claim 17, 
	Bolton in view of Simon/Lacaze teaches the limitations of claim 14. Further, Bolton teaches the following:
	Wherein the parking space allows a delivery personnel to make deliveries to multiple delivery locations without moving the autonomous delivery vehicle from the parking space.  
	Bolton teaches “system may additionally be configured to identify one or more optimal park positions for servicing one or more serviceable points […] the optimal park position may be based upon a determination that a particular vehicle operator is scheduled to visit two or more associated serviceable points on a single day […] Upon determining that a delivery vehicle operator is scheduled to visit two or more associated serviceable points within walking distance 
	Thus, Bolton teaches a system configured to identify an optimal park position for parking the vehicle in order to service all of the grouped serviceable points without needing to move the vehicle; equivalent to wherein the parking space allows a delivery personnel to make deliveries to multiple delivery locations without moving the delivery vehicle from an parking space.  

	Regarding claim 18,
	Bolton in view of Simon/Lacaze teaches the limitations of claim 14. Further, Bolton teaches the following:
	Wherein the walkable delivery locations are determined based on a computed distance between any two delivery locations within the plurality of delivery fulfillment requests.  
	Bolton teaches “system may additionally be configured to identify one or more optimal park positions for servicing one or more serviceable points […] the optimal park position may be based upon a determination that a particular vehicle operator is scheduled to visit two or more associated serviceable points on a single day […] Such configuration may be particularly useful in instances in which determined nearby serviceable points are within a predetermined distance threshold determined to be within “walking distance” (e.g., within 10 meters, within 30 meters, within 50 meters, and/or the like) […] Upon determining that a delivery vehicle operator is scheduled to visit two or more associated serviceable points within walking distance of one another, the system may identify an optimal park position for parking the vehicle in order to service all of the grouped serviceable points without needing to move the vehicle” (col. 57 line 61 – col. 58, line 10).
Bolton teaches that one or more serviceable points bay be identified as being a walkable distance if they are within a predetermined distance threshold, such as within 50 meters of each other; equivalent to wherein the walkable delivery locations are determined based on a computed distance between any two delivery locations within the plurality of delivery fulfillment requests.  

	Regarding claim 19,
	Bolton in view of Simon/Lacaze teaches the limitations of claim 14. Further, Bolton teaches the following:
	Wherein the walkable delivery locations are determined based on a walking distance between any two delivery locations within the plurality of delivery fulfillment requests.  
	Bolton teaches “system may additionally be configured to identify one or more optimal park positions for servicing one or more serviceable points […] the optimal park position may be based upon a determination that a particular vehicle operator is scheduled to visit two or more associated serviceable points on a single day […] Such configuration may be particularly useful in instances in which determined nearby serviceable points are within a predetermined distance threshold determined to be within “walking distance” (e.g., within 10 meters, within 30 meters, within 50 meters, and/or the like) […] Upon determining that a delivery vehicle operator is scheduled to visit two or more associated serviceable points within walking distance of one another, the system may identify an optimal park position for parking the vehicle in order to service all of the grouped serviceable points without needing to move the vehicle” (col. 57 line 61 – col. 58, line 10).
	Thus, Bolton teaches that one or more serviceable points bay be identified as being a walkable distance if they are within a predetermined distance threshold, such as within 50 meters of each other; equivalent to wherein delivery locations within the selected set of delivery fulfillment .  

Claims 9-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Bolton et al. U.S. Patent No. 10,198,707, hereafter known as Bolton, in view of Lacaze et al. U.S. Publication No. 2021/0034847, hereafter known as Lacaze. 

	Regarding claim 9,
	Bolton teaches the following: 
	A non-transitory computer-readable medium storing computer-executable instructions, that when executed by at least one processor, cause the at least one processor to perform operations of:
	Bolton teaches “Various embodiments are directed to a computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein” (col. 6: 22-25); “The at least one memory and the computer program code are configured to, with the processor, cause the apparatus to […]” (col. 2: 30-32). 

	Computing a preliminary delivery route for a delivery vehicle based on delivery location information for a first request and a second request within a plurality of delivery fulfillment requests assigned to the delivery vehicle, wherein the first request is associated with a first package of a first size and first weight, and wherein the second request is associated with a second package of a second size and second weight […] 
	Bolton teaches “system for facilitating delivery of shipments […]  configured to: receive first electronic shipping data indicating that a first shipment is to be delivered to a first serviceable point; and responsive to receiving the first electronic shipping data indicating that the first shipment is to be delivered to the first serviceable point, determine whether a second shipment to be delivered to a second serviceable point is available for synchronized delivery with the first shipment” (col. 5, lines 32-42) and “searching a plurality of shipment records to determine whether at least one of the plurality shipment records comprises an address that corresponds to the physical address for the second serviceable point” (col. 3, lines 21-24). 
	Further, Bolton teaches “shipments/items scheduled to be delivered to serviceable points positioned in sufficient proximity that the vehicle operator need not move the vehicle between deliveries (such that the delivery operator walks between service points to make the multiple deliveries) […] may be identified as being with a car stop proximity […] shipments/items scheduled to be delivered along a particular street, area of a street, and/or the like may be synchronized in order to increase the delivery density in a particular area” (col. 49, lines 11-20). Further, “a shipment/item may be excluded from eligibility for synchronized delivery based on the size of the shipment/item (e.g., length, width, and/or height), the weight of the shipment/item, and/or the contents of the shipment/item” (col. 88, lines 46-50).
	Further, Bolton teaches a “computing entity may store digital maps […]  that provide map information/data of digital maps to a variety of users and/or entities […] An appropriate computing entity […] can also provide map information/data, for example, about the geographic areas, regions, groupings, routes […] the map information/data may include a route for delivering one or more items to different locations, the most efficient order for delivering items to the locations, directions for traveling to and/or from the serviceable points” (col. 26, lines 4-26) and “The carrier server 100 may additionally be configured for retrieving vehicle travel information/data […]  the 

	Thus, Bolton teaches a system that may synchronize shipments for delivery based on the shipment’s destination address and may further compute/provide routes for delivering synchronized orders, where the system may receive vehicle travel information from each of the plurality of vehicles assigned to each of the routes; equivalent to computing a preliminary delivery route for a delivery vehicle based on delivery location information for a first request and a second request within a plurality of delivery fulfillment requests assigned to the delivery vehicle. Further, the system may determine whether a shipment may be available/assigned for synchronized delivery by a same vehicle based on the dimensions and weight of each shipment; equivalent to wherein the first request is associated with a first package of a first size and first weight, and wherein the second request is associated with a second package of a second size and second weight.

	Identifying, by the processor, walkable delivery locations within the plurality of delivery fulfillment requests based on a determination that computed distance between a first delivery location and a second delivery location is within a walking distance threshold of a user, weather information,  a fragility of the first package and the second package, and historical data; 
	Bolton teaches “system may additionally be configured to identify one or more optimal park positions for servicing one or more serviceable points […] the optimal park position may be based upon a determination that a particular vehicle operator is scheduled to visit two or more associated serviceable points on a single day […] Such configuration may be particularly useful in instances in which determined nearby serviceable points are within a predetermined distance threshold determined to be within “walking distance” (e.g., within 10 meters, within 30 meters, 
	Further, Bolton teaches “determine whether a second shipment to be delivered to a second serviceable point is available for synchronized delivery with the first shipment, by: identifying a previous distance, the previous distance associated with the first serviceable point and the second serviceable point […] determining whether the previous distance satisfies a configurable distance threshold […]  the configurable distance threshold comprises a maximum distance between the first serviceable point and the second serviceable point […] The configurable distance threshold may be selected from the group consisting of a walking distance […] the previous distance comprises a historical distance” (col. 6, lines 32- 56); “the information/data may specify a location of the first serviceable point and the second serviceable point […] information/data may specify addresses, geocodes (e.g., longitudes and latitudes) […] information/data may be stored in association with specific geocodes associated with a location and/or a geofence surrounding the location. For example, information/data specifying population and traffic density for the city of “Chicago” may be stored in association with geocodes for the city of “Chicago […] a geographical location type is stored in association with geocodes. For example, in one implementation, the geographical locations types may be super-rural, rural, suburban, urban and super-urban” (col. 54: 60 – col. 55: 22); “a “vehicle stop” case at a “rural” area […] the configurable distance threshold may be 400 meters […] for a “vehicle stop” case at an “urban” area, the configurable travel time threshold (and/or configurable time elapsed between deliveries threshold) may be 30 seconds, and the configurable distance threshold may be 50 meters” (col. 56: 15-23). 
Bolton teaches “certain locations may be identified as ineligible for synchronized delivery […] For example, one or more postal codes may be indicated as ineligible for synchronized delivery due to inclement weather in the area of the postal code” (col. 89: 18-24);  “ a shipment/item may be excluded from eligibility for synchronized delivery based on the size of the shipment/item (e.g., length, width, and/or height), the weight of the shipment/item, and/or the contents of the shipment/item […] shipments/items containing hazardous materials, dry ice, irregularly shaped items, fragile items, and/or the like may be identified as excluded from eligibility for synchronized delivery” (col. 88: 46-60). 
	Thus, Bolton teaches a system that may determine if a first serviceable point is within a predetermined distance threshold of a second serviceable point based on historical distance information associated with the first and second serviceable point, where the configurable distance threshold is selected from historical walking distance information; equivalent to identifying, by the processor, walkable delivery locations within the plurality of delivery fulfillment requests based on a determination that computed distance between a first delivery location and a second delivery location is within a walking distance threshold of a user and historical data. Further, Bolton teaches that the system may store information associated with geocodes for various locations, where the configurable distance threshold is set according to the stored (historical) information, such as setting the distance threshold higher for rural areas compared to urban areas in accordance with the stored data; equivalent to identifying, by the processor, walkable delivery locations within the plurality of delivery fulfillment requests based on historical data. Further, Bolton teaches that a location for the delivery of an item may be identified as ineligible for synchronized delivery based on weather information associated with the location and a fragility of the item (wherein a synchronized delivery involves assigning a driver to deliver the items from a single parking location); equivalent to identifying, by the processor, walkable delivery locations within the plurality of delivery fulfillment requests based on weather information, and a fragility of the first package and the second package.

	Modifying, by the processor, the preliminary delivery route to generate an optimized delivery route for the preliminary delivery route based on identifying the walkable delivery locations […] wherein computing the optimized delivery route further comprises determining a parking space for the […] delivery vehicle […];
	Bolton teaches the “system may additionally be configured to identify one or more optimal park positions for servicing one or more serviceable points […] the optimal park position may be based upon a determination that a particular vehicle operator is scheduled to visit two or more associated serviceable points on a single day […] Such configuration may be particularly useful in instances  in which determined nearby serviceable points are within a predetermined distance threshold determined to be within “walking distance” (e.g., within 10 meters, within 30 meters, within 50 meters, and/or the like) […] Upon determining that a delivery vehicle operator is scheduled to visit two or more associated serviceable points within walking distance of one another, the system may identify an optimal park position for parking the vehicle in order to service all of the grouped serviceable points without needing to move the vehicle” (col. 57 line 61 – col. 58, line 10). Further, “the carrier server 100 may be configured to generate and transmit an alert to the driver when the driver is less than 1 minute away from reaching the stop […] the alert provides an indication of the location of the determined optimal park position. In various embodiments, the indication of the location of the determined optimal park position may be given in […] GPS coordinates” (col. 58, lines 26-48). 

	The Examiner notes, according to the Applicant’s Specification, “the optimized delivery route identifies a best parking space for the delivery vehicle so that the operator of the delivery vehicle may perform deliveries to multiple delivery locations while the delivery vehicle remains 

	Thus, Bolton teaches a feature for identifying packages that are eligible for synchronized delivery (equivalent to identifying walkable delivery locations based on a walking distance threshold, fragility, weather information, and historical data), identifying an optimal park position based on a determination that the serviceable points are within a predetermined distance of each other (based on their destination information) and generating GPS coordinates to the optimal park position to be provided shortly before a driver arrives at a preliminary route stop; equivalent to modifying, by the processor, the preliminary delivery route to generate an optimized delivery route for the preliminary delivery route wherein computing the optimized delivery route further comprises determining a parking space for the delivery vehicle.
	Dispatching the optimized delivery route to the delivery vehicle.
	Bolton teaches “the carrier system 100 may then inform the driver (e.g., via a message sent to the driver's portable computing device) where the optimal park position is located. In certain embodiments, the carrier system 100 may be configured to inform the driver (e.g., via a message sent to the driver's portable computing device) in advance of the driver arriving at a location to deliver shipments/items to the identified serviceable points […] the carrier server 100 may be configured to generate and transmit an alert to the driver when the driver is less than 1 minute away from reaching the stop […] the alert provides an indication of the location of the determined optimal park position. In various embodiments, the indication of the location of the determined optimal park position may be given in […] GPS coordinates” (col. 58, lines 26-48).
Bolton is configured to generate GPS coordinates for an optimal park position and instruct a driver to park in an optimal park position by providing the GPS coordinates to the optimal park position via a portable computing device shortly before arriving at the preliminary route stop; equivalent to dispatching the optimized delivery route to the delivery vehicle.
	Although Bolton teaches computing an optimized delivery route including a parking for the delivery vehicle, Bolton does not explicitly teach wherein the first package is a larger size or a greater weight than a second package and computing an optimized delivery route based on the size and weight of the first package and the second package, wherein computing the optimized delivery route further comprises determining a parking space for the delivery vehicle, the parking space being a first distance from a delivery location associated with the first package and a second distance from a second delivery location associated with the second package, and wherein the first distance is shorter than the second distance based on the size of the first package being larger than the size of the second package or the weight of the first package being greater than the weight of the second package. 

	However, Lacaze teaches the following:
	Wherein the first size is larger than the second size or the first weight is greater than the second weight; […] generate an optimized delivery route for the delivery vehicle based on […] the first weight and second weight or the first size or second size, wherein computing the optimized delivery route further comprises determining a parking space for the delivery vehicle, the parking space being a first distance from a delivery location associated with the first package and a second distance from a second delivery location associated with the second package, and wherein the first distance is shorter than the second distance based on […] the first weight being greater than the second weight; 
	Lacaze teaches an “ autonomous truck stops in locations that minimize time for the human to deliver and/or pickup items” (¶ [0015]);  “FIG. 4A—Stopping locations are computed to minimize the time to deliver the items […] FIG. 4C—The stopping location can be adjusted to shorten the path while carrying the heavy load” (¶ [0018]);  “FIG. 4B shows that it can be possible for the human delivery person to carry multiple deliveries without returning to the truck […] it can be seen that packages are delivered to both the first and second house before returning to the autonomous package delivery vehicle for delivering the package to the third house […] FIG. 4C shows that in the case of where the packages are heavy […] The stopping location can be adjusted to shorten the path while carrying the heavy load […] the path to reach the residence is shortened to reduce the walking time with the heavy package” (¶ [0054]).
	Thus, Lacaze teaches a system configured to compute a stopping location for an autonomous delivery truck, where a delivery person may deliver multiple packages from the stopping location to a plurality of houses; equivalent to generating an optimized delivery route comprising determining a parking space for a delivery vehicle to deliver a first and second package to a first and second delivery location respectively. Further, the stopping location may be determined such that the path to deliver the heavy package/load among the plurality of packages is shortened; equivalent to a first package weight being greater than a second package weight and generating an optimized delivery route based on the size and weight of the first package and the second package, wherein computing the optimized delivery route further comprises determining a parking space for the delivery vehicle,  the parking space being a first distance from a delivery location associated with the first package and a second distance from a second delivery location associated with the second package, and wherein the first distance is shorter than the second distance based on the weight of the first package being greater than the weight of the second package.

Bolton with the teachings of Lacaze by incorporating the feature of computing a stopping location for an autonomous delivery truck from which a delivery person may deliver multiple packages to a plurality of houses, where the stopping location may be determined such that the path to deliver the heavy package/load among the plurality of packages is shortened, as taught by Lacaze. One of ordinary skill in the art would have been motivated to make this modification to the system of Bolton when one considers “that in the case of where the packages are heavy, the walking time with the package could be slower” (¶ [0054]) and such a feature would help “to reduce the walking time with the heavy package” (¶ [0054]), as suggested by Lacaze. Further, one of ordinary skill in the art would have recognized that the teachings of Lacaze are compatible with the system of Bolton as they share capabilities and characteristics; namely, they are systems directed towards computing a stopping location for a delivery truck from which a delivery person may deliver multiple packages to a plurality of different destination addresses. 

	Regarding claim 10,
	Bolton in view of Lacaze teaches the limitations of claim 9. Further, Bolton teaches the following:
	Wherein the parking space allows a delivery personnel to make deliveries to multiple delivery locations while the delivery vehicle remains parked at the parking space.
	Bolton teaches “system may additionally be configured to identify one or more optimal park positions for servicing one or more serviceable points […] the optimal park position may be based upon a determination that a particular vehicle operator is scheduled to visit two or more associated serviceable points on a single day […] Such configuration may be particularly useful in instances in which determined nearby serviceable points are within a predetermined distance threshold determined to be within “walking distance” (e.g., within 10 meters, within 30 meters, 
	Thus, Bolton teaches a system configured to identify an optimal park position for parking the vehicle in order to service all of the grouped serviceable points without needing to move the vehicle; equivalent to wherein the parking space allows a delivery personnel to make deliveries to multiple delivery locations while the delivery vehicle remains parked at the parking space.

	Regarding claim 11, 
	Bolton in view of Lacaze teaches the limitations of claim 9. Further, Bolton teaches the following:
	Wherein the walkable delivery locations are determined based on a computed distance between any two of the delivery locations within the plurality of delivery fulfillment requests.
	Bolton teaches “system may additionally be configured to identify one or more optimal park positions for servicing one or more serviceable points […] the optimal park position may be based upon a determination that a particular vehicle operator is scheduled to visit two or more associated serviceable points on a single day […] Such configuration may be particularly useful in instances in which determined nearby serviceable points are within a predetermined distance threshold determined to be within “walking distance” (e.g., within 10 meters, within 30 meters, within 50 meters, and/or the like) […] Upon determining that a delivery vehicle operator is scheduled to visit two or more associated serviceable points within walking distance of one another, the system may identify an optimal park position for parking the vehicle in order to service 
	Thus, Bolton teaches that one or more serviceable points may be identified as being a walkable distance if they are within a predetermined distance threshold, such as within 50 meters of each other; equivalent to wherein the walkable delivery locations are determined based on a computed distance between any two of the delivery locations within the plurality of delivery fulfillment requests.

	Regarding claim 12,
	Bolton in view of Lacaze teaches the limitations of claim 9. Further, Bolton teaches the following:
	Wherein walkable delivery locations are determined based on a walking distance between any two of the delivery locations within the plurality of delivery fulfillment requests.
	Bolton teaches “system may additionally be configured to identify one or more optimal park positions for servicing one or more serviceable points […] the optimal park position may be based upon a determination that a particular vehicle operator is scheduled to visit two or more associated serviceable points on a single day […] Such configuration may be particularly useful in instances in which determined nearby serviceable points are within a predetermined distance threshold determined to be within “walking distance” (e.g., within 10 meters, within 30 meters, within 50 meters, and/or the like) […] Upon determining that a delivery vehicle operator is scheduled to visit two or more associated serviceable points within walking distance of one another, the system may identify an optimal park position for parking the vehicle in order to service all of the grouped serviceable points without needing to move the vehicle” (col. 57 line 61 – col. 58, line 10).
Bolton teaches that one or more serviceable points bay be identified as being a walkable distance if they are within a predetermined distance threshold, such as within 50 meters of each other; equivalent to wherein the walkable delivery locations are determined based on a walking distance between any two of the delivery locations within the plurality of delivery fulfillment requests.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628